                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAIMARIA BODOR,
individually and on behalf of all others
similarly situated,
                              Plaintiffs,
                                                   NO. 5:19-cv-05787-EGS
               vs.

MAXIMUS FEDERAL SERVICES, INC.,

                               Defendants.


                                  ENTRY OF APPEARANCE

To the Clerk of this Courts and all parties of record:

       Kindly enter the appearance of Jody T. López-Jacobs on behalf of Plaintiffs, Jaimaria

Bodor and others similarly situated, in the above-captioned matter.



Date: September 30, 2020                                 /s/ Jody T. López-Jacobs
                                                         JODY T. LÓPEZ-JACOBS
                                                         FLITTER MILZ, PC
                                                         450 N. Narberth Avenue, Suite 101
                                                         Narberth, PA 19072
                                                         T: (610) 668-0011
                                                         F: (610) 667-0552
                                                         E: jlopez-jacobs@consumerslaw.com

                                                         Attorney for Plaintiffs
                                   CERTIFICATE OF SERVICE

       I hereby certify that, on the date set forth below, I caused the foregoing Entry of

Appearance to be served upon all counsel of record via the Court’s Electronic Case Filing

system.

Date: 9/30/2020                                      /s/ Jody T. López-Jacobs
                                                     JODY T. LÓPEZ-JACOBS
